


110 HR 6581 IH: To appropriate funds for the provision of emergency

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6581
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mr. Mahoney of
			 Florida (for himself, Mr. Boyd of
			 Florida, Mr. Putnam, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To appropriate funds for the provision of emergency
		  financial assistance to producers and first handlers of fresh tomatoes for
		  losses incurred as a result of the removal of fresh tomatoes and products
		  containing fresh tomatoes from the market and other actions undertaken in
		  response to a public health advisory regarding tomatoes issued by the Food and
		  Drug Administration in June 2008.
	
	
		1.Emergency assistance for
			 growers and first handlers of tomatoes
			(a)Emergency
			 assistanceThere is hereby
			 appropriated to the Secretary of Agriculture $100,000,000, to be available
			 until expended, to make payments to growers and first handlers, as defined by
			 the Secretary, of fresh tomatoes that experienced crop or market losses, or
			 both, as a result of the Food and Drug Administration Public Health Advisory
			 issued on June 7, 2008.
			(b)Payment
			 amountThe amount of the payment made to a grower or first
			 handler under this section shall not exceed 75 percent of the greater
			 of—
				(1)the value of the
			 unmarketed tomatoes; and
				(2)the actual loss incurred by the grower or
			 handler.
				
